Title: To George Washington from Edmund Randolph, 23 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 23. 1794
        
        This moment the merchants have addressed a letter to me, requesting the appointment of an agent to prosecute their appeals in England. I have put it into the hands of a transcriber, that a copy may be forwarded to you to morrow; when I shall take the liberty of adding some remarks.
        The commissioners of the fœderal city have entered into an arrangement with Mr Greenleaf, and have inclosed me a copy of it, without one explanatory line. Mr Scott is removing to George Town immediately in consequence of the stimulus, which I sent him by letter—Dr Thornton and his family are housekeepers there.
        General Knox and Mr Bradford have approved a letter to Mr Fauchet, and a circular one to the governors; in order that, wheresoever the courts have jurisdiction, the governors may not interpose in the case of French prizes.
        I have also written to Mr Hammond, insisting, that our citizens, found on board of French privateers shall not be tried as pirates; and assuring him, that we will prosecute them according to law. I have the honor sir to be with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      